       Case 3:20-cv-05591-RJB-JRC Document 2 Filed 06/26/20 Page 1 of 1
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                    OFFICE OF THE CLERK
                                         AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

June 26, 2020


Derrick Quinn Jones
RESCUE MISSION
425 S TACOMA WAY
TACOMA, WA 98402



Your civil action Jones v. Google was filed in the U.S. District Clerk's office at Tacoma on June 19, 2020.

Your case has been assigned Case Number 3:20−cv−05591−RJB−JRC, and has been assigned to Judge
Robert J. Bryan, Presiding Judge and referred to Magistrate Judge J Richard Creatura

All future correspondence with the Court must contain the entire case number as indicated above.




Thank you,

WILLIAM M. MCCOOL, Clerk


s/Deputy Clerk

cc: file
